IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOANNE DESUE                                :   No. 194 WAL 2022
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
BANK OF AMERICA (WORKERS'                   :
COMPENSATION APPEAL BOARD)                  :
                                            :
                                            :
PETITION OF: BANK OF AMERICA                :

BANK OF AMERICA                             :   No. 195 WAL 2022
                                            :
                                            :
             v.                             :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
JOANNE DESUE (WORKERS'                      :
COMPENSATION APPEAL BOARD)                  :
                                            :
                                            :
PETITION OF: BANK OF AMERICA                :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.

     The Application for Supersedeas is DENIED.